Citation Nr: 1741578	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for traumatic brain injury (TBI), and, if so whether service connection is warranted.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for temporomandibular joint disease (TMJ), and, if so whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.


FINDINGS OF FACT

1. In December 2016, the Veteran indicated at his hearing that he wished to withdraw his appeal of whether there was new and material evidence sufficient to reopen the claim of entitlement to service connection for TMJ. Since then, a transcription of the hearing has been produced, and it contains his name, claim number, and statement withdrawing that appeal.

2. In a final decision dated in August 2009, the RO denied the Veteran's claim of entitlement to service connection for TBI. 

3. Evidence added to the record since the final August 2009 decision is not cumulative or redundant of the evidence of the record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for TBI. 

4. The evidence is at least in equipoise as to whether the Veteran's TBI had its onset in service.

CONCLUSIONS OF LAW

1. The criteria are met for a withdrawal of the appeal of whether there was new and material evidence for his entitlement to service connection for TMJ. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. New and material evidence has been received since the issuance of a final August 2009 decision, the criteria for reopening the clam for service connection for TBI is met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of a TBI, including but not limited to headaches, are met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for TBI and granting service connection for TBI is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.


II. Withdrawal of Claim

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn. At the December 2016 hearing, the Veteran expressed his wish to withdraw his claim for service connection for a TMJ disability. The hearing has been transcribed, which complies with the requirements of Section 20.204(b). As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of this appeal. See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105 (d). Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed. Id.

III. New and Material Evidence for Service Connection for TBI

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The Board finds new and material evidence sufficient to reopen the Veteran's claim for service connection for TBI.
 
An August 2009 rating decision denied the Veteran's claim for service connection for a TBI because the RO found a TBI neither occurred in nor was caused by the Veteran's service. The Veteran filed a notice of disagreement in January 2010; and he was issued a statement of the case in April 2010. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the August 2009 rating decision is final. 38 C.F.R. § 20.200 

Since August 2009, new evidence has been added to the claims file. These include VA treatment records, SSI records, a letter from the Veteran's primary health provider, testimony from the Veteran and his mother, and a letter from the Veteran's mother.

The Veteran's SSI records, VA treatment records, and the letter from the Veteran's primary health care provider all contain evidence that the Veteran currently has a diagnosis of TBI. The evidence shows a reported history of multiple traumatic brain injuries in-service. Although this evidence is new, the evidence is redundant of the evidence of the record at the time of the last final denial of the claim. The Veteran had a diagnosis of TBI and had reported to health care providers that he had a TBI in-service; therefore, the SSI records, VA treatment records, and the letter from the Veteran's primary health care provider are not new and material evidence.

The Veteran's testimony in the December 2016 Board hearing provides new and material evidence. The Veteran testified that his roommate witnessed him receiving multiple head injuries in-service. The Veteran also testified that he did not even remember many of the head injuries and that his roommate had to remind him of the injuries. This evidence when considered with previous evidence to records relates to the unestablished fact of an in-service occurrence necessary to substantiate the claim; therefore, the Veteran's testimony is new and material.

The Veteran's mother testified in the December 2016 Board hearing and provided a letter in December 2016. The Veteran's mother testified and wrote that upon returning home from service the Veteran has declined both physically and mentally. This evidence when considered with previous evidence to records relates to the unestablished fact of an in-service occurrence or the presumption of an in-service occurrence necessary to substantiate the claim; therefore the testimony of the Veteran's mother and letter are new and material. 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Since the Veteran has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).

IV. Service Connection for TBI

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

In relevant part, 38 U.S.C.A. § 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469  (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran currently has a diagnosed TBI. A January 2015 letter from the Veteran's health care provider stated that the Veteran is suffering from a traumatic brain injury from 2005. Further, the Veteran underwent a VA neurological examination in June 2009. The examination diagnosed the Veteran with TBI with residuals of migraine type chronic daily headaches and post-traumatic vertigo.  Thus, a current disability has been demonstrated.

The Board notes that the Veteran indicated on a July 2005 medical history report that he had a childhood head injury. Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (b).

Although the Veteran is certainly competent to report a history of a head injury prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness. Miller v. West, 11 Vet. App. 345 (1998). There is no other evidence of any pre-existing head injury prior to service. Therefore, the Board finds that the evidence is not clear and unmistakable that any head injury pre-existed service and was not aggravated in-service and the Veteran is presumed sound at service entrance. 38 U.S.C.A. § 1111.

The Veteran contends that he sustained a TBI in-service while in close proximity to enemy explosions while serving in Iraq. In particular, he was exposed to a rocket propelled grenade (RPG) while he was in a military vehicle. The Veteran also contends that he was in a military vehicle that set off an improvised explosive device (IED). He stated in both these instances he was knocked out for a few seconds. He began to experience headaches and other TBI-related symptoms in service following his exposure to these explosions and such symptoms have continued in the years since that time. 

The Veteran's "Certificate of Release of Discharge from Active Duty" form (DD Form 214) indicates that his military occupational specialty was an armor crewman and that he served in Iraq from March 2004 to April 2005. In a March 2005 Post Deployment Health Assessment (Health Assessment), the Veteran reported he engaged in direct combat where he discharged his weapon. The Veteran also reported in his health assessment that he experienced headaches and dizziness while deployed. Moreover, the Veteran reported during a June 2009 VA psychiatric examination that he experienced combat-related stressors in-service. The examiners who conducted the examinations both diagnosed him as having posttraumatic stress disorder (PTSD) most likely caused by combat related traumatic stressor and the RO granted service connection for PTSD based on the June 2009 and September 2010 VA examination reports by way of a November 2010 rating decision.

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding. VAOPGCPREC 12-99 (1999). Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence. Gaines v. West, 11 Vet. App. 353, 359 (1998). The United States Court of Appeals for Veterans Claim (Court) has held that receiving enemy fire or firing on an enemy can constitute participation in combat. Sizemore v. Principi, 18 Vet. App. 264  (2004).

In light of the evidence noted above, the Board finds that there is sufficient evidence that the Veteran participated in combat/was exposed to incoming enemy fire while serving in Iraq.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in-service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service. 38 U.S.C.A. § 1154 (b).

The Veteran is competent to report exposure to blasts from IEDs and attacks from RPGs in-service. His reports of such exposures in combat situations in service are satisfactory evidence and the reports are consistent with the circumstances of his service in Iraq. Moreover, the Veteran reported in his Health Assessment that he had headaches and dizziness during his deployment. There is no clear and convincing evidence to the contrary. Hence, the Board finds that exposure to IED and an RPG attack in-service and the presence of headaches and TBI-related symptoms in-service is established.

The Veteran is competent to report headaches and other TBI-related symptoms during service as well as the continuance of such symptoms in the years since service. See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331. Since leaving service the Veteran reported dizziness, headaches, difficulty concentrating, and black-outs. Further the Veteran's mother reported that the Veteran has declined both physically and mentally. As there no other evidence that explicitly contradicts the Veteran's reports and his reports are otherwise generally consistent with the evidence of record, the Board concludes that the Veteran's reports of continuing TBI-related symptoms in the years since service are credible.

In light of the Veteran's reports of continuous TBI-related symptoms in the years since his exposure to IED and a RPG in-service, the clinical diagnoses of residuals of a head injury, and the other lay evidence of record, the Board finds that the evidence is approximately evenly balanced on the question of whether the Veteran's current TBI was incurred in service. The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran. Hence, entitlement to service connection for the currently diagnosed TBI is granted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

ORDER


Service connection for temporomandibular joint disease is dismissed.

New and material evidence having been received, service connection for traumatic brain injury is reopened and service connection for TBI is granted. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


